Reversed and Remanded and Opinion filed September 19, 2002








Reversed and Remanded and Opinion filed September 19,
2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-01-01264-CV
____________
 
BAKER PETROLITE CORPORATION, Appellant
 
V.
 
KRISTI N. GLADDEN, Appellee
 

 
On
Appeal from the 334th District Court
Harris
County, Texas
Trial
Court Cause No. 99-48757
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed November 29,
2001.  On January 24, 2002, this Court
ordered the parties to mediation.  On
September 9, 2002, the parties filed an agreed motion to reverse the judgment
and remand the cause to the trial court because the case has been settled.  See Tex. R. App. P. 42.1. 
The motion is granted.
Accordingly, the judgment is reversed and the cause remanded
to the trial court.
PER CURIAM
Judgment rendered and Opinion
filed September 19, 2002.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish C Tex. R. App. P. 47.3(b).